NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SUKHCHAIN SINGH,                                No.    19-71285

                Petitioner,                     Agency No. A205-733-689

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 11, 2020**
                               San Francisco, California

Before: MILLER and HUNSAKER, Circuit Judges, and RAYES,*** District
Judge.

      Petitioner Sukhchain Singh, an Indian national, entered the United States

without valid entry documentation and was subsequently apprehended by



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Douglas L. Rayes, United States District Judge for the
District of Arizona, sitting by designation.
immigration officials. Singh was charged as removable but sought asylum,

withholding of removal, and protection under the Convention Against Torture

(CAT). After a full merits hearing, the Immigration Judge (IJ) found Singh not

credible based on various inconsistencies in the record. Lacking credible

testimonial evidence and sufficient other record evidence, the IJ determined Singh

was ineligible for immigration relief and subject to removal. The Board of

Immigration Appeals (BIA) affirmed the IJ’s removal order. Singh petitions for

review. We have jurisdiction under 8 U.S.C. § 1252(a) and deny the petition for

review.

      Singh claims the BIA erred by (1) relying on mere omissions of details and

minor discrepancies in an otherwise “entirely consistent” claim, (2) failing to

provide Singh an opportunity to explain the inconsistencies or consider his

plausible explanations, and (3) “cherry-picking” the evidence without reviewing

the totality of the circumstances. A review of the record reveals, however, that

Singh’s written documentation and oral statements directly conflict, and that he

was given a chance to explain the discrepancies but his explanations were found to

be unreasonable and unconvincing. Both the IJ’s and BIA’s adverse credibility

rulings reflect a comprehensive review of the record, see Shrestha v. Holder, 590
F.3d 1034, 1044–45 (9th Cir. 2010), and the evidence does not compel a contrary




                                          2
conclusion than that reached by the agency, see Farah v. Ashcroft, 348 F.3d 1153,

1156 (9th Cir. 2003); 8 U.S.C. §§ 1158(b)(1)(B)(iii), 1231(b)(3)(C), 1252(b)(4).

        Because both the asylum and withholding claims rely on Singh’s non-

credible testimony to establish past persecution and well-founded fear of

persecution, we deny review of those claims. Farah, 348 F.3d at 1156. Moreover,

without credible testimony providing evidence of past torture, Singh’s CAT claim

relies solely on the remaining record evidence regarding conditions in India. See

Shrestha, 590 F.3d at 1048–49 (citations omitted). This evidence does not compel

the conclusion that it is more likely than not Singh will suffer torture on return to

India. See id.; 8 C.F.R. § 208.16(b)(1)(iii); Hamoui v. Ashcroft, 389 F.3d 821, 827

(9th Cir. 2004) (explaining that the “more likely than not” standard requires a

greater than fifty percent chance). Therefore, Singh’s CAT claim fails as well.1

        PETITION FOR REVIEW DENIED.




1
    Petitioner’s Motion for Stay of Removal [Dkt. 1] is denied as moot.

                                           3